The union was the exclusive bargaining agency for all employees of appellants. This included not only those employees who were employed at the time the bargaining agency agreement was entered into, but also any who might enter the employ of the company while the agreement was effective. The union spoke for the employees; it was their voice. In reality, the employees themselves, speaking through the union, made the agreement.
On June 29, 1945, all of the employees, speaking through the union, agreed with the company that such of them who would have been on the pay roll for one year prior to the vacation date should be granted one week's vacation with pay, and such of them who would have been on the pay roll for five years prior to the vacation date should be granted two weeks' vacation. In order to grant these vacations, all of the employees, speaking through their union, agreed with their employer that it might, to suit its convenience, either stagger such vacations, or it might close down the entire plant for two weeks. The employer chose to do the latter.
The agreement is silent as to those employees who would not be entitled to vacations with pay of either one or two weeks, and our problem is to determine whether or not, as to them, they were unemployed voluntarily or involuntarily, when the plant was closed down. They were unemployed during the weeks in question because they performed *Page 212 
no services and with respect to which no remuneration was payable to them. The plant was closed down as a result of the agreement made with the company by all of the employees, including these claimants. Their unemployment during that period, therefore, was voluntary, and they are not entitled to unemployment compensation.